Exhibit 10.1

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

by and among

Dean Foods Company

and the Guarantors listed in Schedule I attached hereto

and

the several initial purchasers listed in Schedule II hereto, for whom

Merrill Lynch, Pierce, Fenner & Smith Incorporated

is acting as representative

Dated as of December 16, 2010



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 16, 2010, by and among Dean Foods Company, a Delaware corporation
(the “Company”), the guarantors listed in Schedule I attached hereto
(collectively, the “Guarantors”), and the several initial purchasers listed in
Schedule II attached hereto (collectively, the “Initial Purchasers”), for whom
Merrill Lynch, Pierce, Fenner & Smith Incorporated is acting as representative
(the “Representative”), each of which has agreed to purchase the Company’s
9.750% Senior Notes due 2018 (the “Initial Notes”) fully and unconditionally
guaranteed by the Guarantors (the “Guarantees”) pursuant to the Purchase
Agreement (as defined below). The Initial Notes and the Guarantees attached
thereto are herein collectively referred to as the “Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated December 9,
2010 (the “Purchase Agreement”), among the Company, the Guarantors and the
several Initial Purchasers, for which the Representative is acting as
representative (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the holders from time to time of the Initial Securities, including
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Securities, the Company has agreed to provide the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the obligations of the Initial Purchasers set forth in
Section 5(f) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York or Delaware are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange Notes
in the same aggregate principal amount as the aggregate principal amount of
Initial Securities that were properly tendered by Holders thereof pursuant to
the Exchange Offer.

Effectiveness Target Date: As defined in Section 5 hereof.

 

-2-



--------------------------------------------------------------------------------

Entitled Security: Each Initial Security, until the earliest to occur of (a) the
date on which such Initial Security has been exchanged by a Person other than a
Broker-Dealer for an Exchange Security in the Exchange Offer; (b) following the
exchange by a Broker-Dealer in the Exchange Offer of an Initial Security for an
Exchange Security, the date on which such Exchange Security is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement: (c) the date on which such Initial Security has been effectively
registered under the Securities Act and disposed of in accordance with the Shelf
Registration Statement; (d) the date on which such Initial Security is actually
sold pursuant to Rule 144 under the Securities Act; provided that an Initial
Security will not cease to be an Entitled Security for purposes of the Exchange
Offer by virtue of this clause (d); or (e) the date on which such Initial
Security shall cease to be outstanding.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Entitled Securities the
opportunity to exchange all such outstanding Entitled Securities held by such
Holders for Exchange Securities in an aggregate principal amount equal to the
aggregate principal amount of the Entitled Securities tendered in such exchange
offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exempt Resales: The transactions in which the Initial Purchasers propose to sell
the Initial Securities to certain “qualified institutional buyers,” as such term
is defined in Rule 144A under the Securities Act and to certain non-U.S. persons
outside the United States pursuant to Regulation S under the Securities Act.

Exchange Securities: The 9.750% Senior Notes due 2018, of the same series under
the Indenture as the Initial Securities, to be issued to Holders in exchange for
Entitled Securities pursuant to this Agreement.

FINRA: The Financial Industry Regulatory Authority, Inc.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The Indenture, dated as of May 15, 2006, supplemented by Supplemental
Indenture No. 6 thereto, dated December 16, 2010, among the Company, the
Guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.

Initial Notes: As defined in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchasers: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture and the Securities.

Person: An individual, partnership, corporation, limited liability company,
association, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Entitled Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: The Initial Securities and the Exchange Securities.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Special Interest Payment Date: With respect to the Initial Securities, each
Interest Payment Date.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Entitled Securities. The securities entitled to the benefits of this
Agreement are the Entitled Securities.

(b) Holders of Entitled Securities. A Person is deemed to be a holder of
Entitled Securities (each, a “Holder”) whenever such Person owns Entitled
Securities.

 

-4-



--------------------------------------------------------------------------------

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Company and the Guarantors shall (i) cause to
be filed with the Commission on or prior to 365 days after the Closing Date (or
if such 365th day is not a Business Day, the next succeeding Business Day), an
Exchange Offer Registration Statement under the Securities Act relating to the
Exchange Securities and the Exchange Offer, (ii) use all commercially reasonable
efforts to cause such Exchange Offer Registration Statement to become effective
at the earliest possible time, but in no event later than on or prior to 455
days after the Closing Date (or if such 455th day is not a Business Day, the
next succeeding Business Day), (iii) in connection with the foregoing, (A) file
all pre-effective amendments to such Registration Statement as may be necessary
in order to cause such Exchange Offer Registration Statement to become
effective, (B) if applicable, file a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, and (iv) upon the effectiveness of such Exchange Offer
Registration Statement, commence the Exchange Offer. The Exchange Offer shall be
on the appropriate form permitting registration of the Exchange Notes to be
offered in exchange for the Entitled Securities and to permit resales of Initial
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

(b) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed to the Holders. The Company
shall cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Securities shall be
included in the Exchange Offer Registration Statement. Unless the Exchange Offer
shall not be permissible under applicable law or Commission policy (after the
procedures set forth in Section 6(a) hereof have been complied with), the
Company shall use all commercially reasonable efforts to cause the Exchange
Offer to be Consummated on or prior to 30 Business Days, or longer if required
by applicable securities laws, after the date on which the Exchange Offer
Registration Statement was declared effective by the Commission.

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Entitled Securities and
that were acquired for its own account as a result of market-making activities
or other trading activities (other than Entitled Securities acquired directly
from the Company), may exchange such Initial Securities pursuant to the Exchange
Offer; however, such Broker-Dealer may be deemed to be an “underwriter” within
the meaning of the Securities Act and must, therefore, deliver a prospectus
meeting the requirements of the Securities Act in connection with any resales of
the Exchange Securities received by such Broker-Dealer in the Exchange Offer,
which prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Securities held by any such Broker-Dealer except to the extent required
by the Commission as a result of a change in policy after the date of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

Each of the Company and the Guarantors shall use all commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 6(c) hereof to the extent necessary to ensure that it is available for
resales of Initial Securities acquired by Broker-Dealers for their own accounts
as a result of market-making activities or other trading activities, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 90 days from the date on
which the Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
90-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with) or
(ii) any holder of Entitled Securities notifies the Company prior to the 20th
Business Day following the consummation of the Exchange Offer that (A) such
Holder is prohibited by applicable law or Commission policy from participating
in the Exchange Offer, or (B) such Holder may not resell the Exchange Securities
acquired by it in the Exchange Offer to the public without delivering a
prospectus and that the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder, or
(C) such Holder is a Broker-Dealer and holds Initial Securities acquired
directly from the Company or one of its affiliates, then, upon such Holder’s
request, the Company and the Guarantors shall

(x) use all commercially reasonable efforts to file a Shelf Registration
Statement, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) with the
Commission on or prior to 90 days after such filing obligation arises (or if
such day is not a Business Day, the next succeeding Business Day) (such date
being the “Shelf Filing Deadline”); provided that the Company shall not be
required to file a Shelf Registration Statement solely as a result of
Section 4(a)(i) prior to 365 days after the Closing Date (or if such 365th day
is not a Business Day, the next succeeding Business Day); and

 

-6-



--------------------------------------------------------------------------------

(y) use all commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or prior to 90 days
after the Shelf Filing Deadline (or if such 90th day is not a Business Day, the
next succeeding Business Day).

Each of the Company and the Guarantors shall use all commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Entitled Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period of at least one year
following the effective date of such Shelf Registration Statement (or such
shorter period that will terminate when all the Initial Securities covered by
such Shelf Registration Statement have been sold pursuant to such Shelf
Registration Statement) or there are no Entitled Securities outstanding that are
to be included in the Shelf Registration Statement. Notwithstanding anything to
the contrary in this Agreement, at any time, the Company may delay the filing of
any Shelf Registration Statement or delay or suspend the effectiveness thereof,
for a reasonable period of time, but not in excess of 60 consecutive days or 90
days in total during any calendar year, if the Board of Directors of the Company
determines reasonably and in good faith that the filing of any such Shelf
Registration Statement or the continuing effectiveness thereof would require the
disclosure of material non-public information that, in the reasonable judgment
of the Board of Directors of the Company, would be detrimental to the Company if
so disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction or such action is
required by applicable law.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Entitled Securities may include any of its
Entitled Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 10 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

 

-7-



--------------------------------------------------------------------------------

SECTION 5. Special Interest.

IF (I) THE ISSUER AND THE GUARANTORS FAIL TO FILE ANY OF THE REGISTRATION
STATEMENTS REQUIRED BY THIS AGREEMENT ON OR BEFORE THE DATE SPECIFIED FOR SUCH
FILING, (II) ANY OF SUCH REGISTRATION STATEMENTS IS NOT DECLARED EFFECTIVE BY
THE COMMISSION ON OR PRIOR TO THE DATE SPECIFIED FOR SUCH EFFECTIVENESS (THE
“EFFECTIVENESS TARGET DATE”), (III) THE ISSUER AND THE GUARANTORS FAIL TO
CONSUMMATE THE EXCHANGE OFFER WITHIN 30 BUSINESS DAYS OF THE EFFECTIVENESS
TARGET DATE WITH RESPECT TO THE EXCHANGE OFFER REGISTRATION STATEMENT OR (IV)
THE SHELF REGISTRATION STATEMENT OR THE EXCHANGE OFFER REGISTRATION STATEMENT IS
DECLARED EFFECTIVE BUT THEREAFTER CEASES TO BE EFFECTIVE OR USABLE IN CONNECTION
WITH RESALES OF ENTITLED SECURITIES DURING THE PERIODS SPECIFIED IN THIS
AGREEMENT (EACH SUCH EVENT REFERRED TO IN CLAUSES (I) THROUGH (IV) ABOVE, A
“REGISTRATION DEFAULT”) AS LIQUIDATED DAMAGES FOR SUCH REGISTRATION DEFAULT, THE
ISSUER AND THE GUARANTORS AGREE TO PAY HOLDERS OF ENTITLED SECURITIES SPECIAL
INTEREST OF 0.25% PER ANNUM DURING THE FIRST 90-DAY PERIOD IMMEDIATELY FOLLOWING
THE OCCURRENCE OF ANY REGISTRATION DEFAULT. THE AMOUNT OF SPECIAL INTEREST WILL
INCREASE BY 0.25% PER ANNUM WITH RESPECT TO EACH SUBSEQUENT 90-DAY PERIOD UNTIL
ALL REGISTRATION DEFAULTS HAVE BEEN CURED, UP TO A MAXIMUM AMOUNT OF SPECIAL
INTEREST FOR ALL REGISTRATION DEFAULTS OF 1.0% PER ANNUM OF THE PRINCIPAL AMOUNT
OF THE ENTITLED SECURITIES OUTSTANDING. FOLLOWING THE CURE OF ALL REGISTRATION
DEFAULTS, THE ACCRUAL OF SPECIAL INTEREST WILL CEASE. SPECIAL INTEREST WILL
ACCRUE AND BE PAYABLE ONLY WITH RESPECT TO A SINGLE REGISTRATION DEFAULT AT ANY
GIVEN TIME, NOTWITHSTANDING THE FACT THAT MULTIPLE REGISTRATION DEFAULTS MAY
EXIST AT SUCH TIME. THE ACCRUAL OF SPECIAL INTEREST SHALL BE THE EXCLUSIVE
MONETARY REMEDY AVAILABLE TO THE HOLDERS OF ENTITLED SECURITIES FOR ANY
REGISTRATION DEFAULT, AND A REGISTRATION DEFAULT SHALL NOT CONSTITUTE A DEFAULT
UNDER THE INDENTURE.

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Entitled Security at the time
such security ceases to be an Entitled Security shall survive until such time as
all such obligations with respect to such security shall have been satisfied in
full.

SECTION 6. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use their commercially reasonable efforts to effect
such exchange to permit the sale of Entitled Securities being sold in accordance
with the intended method or methods of distribution thereof, and shall comply
with all of the following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, each of the
Company and the Guarantors hereby agrees to seek a no-action letter or other
favorable decision from the Commission allowing the Company and the Guarantors
to Consummate an Exchange Offer for such Initial Securities. Each of the Company
and the Guarantors hereby agrees to pursue the issuance of such a decision to
the Commission staff level but shall not be required to take action to effect a
change of Commission policy. Each of the Company and the Guarantors hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.

 

-8-



--------------------------------------------------------------------------------

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Entitled Securities shall furnish, upon
the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Entitled
Securities shall otherwise cooperate in the Company’s preparations for the
Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Company and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use all commercially reasonable
efforts to effect such registration to permit the sale of the Entitled
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Company and the
Guarantors will promptly prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Entitled
Securities in accordance with the intended method or methods of distribution
thereof.

 

-9-



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Entitled
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantors shall:

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable); and upon the occurrence of any event that would cause
any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Entitled Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such material
misstatement or omission, and, in the case of either clause (A) or (B), use all
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Entitled Securities covered by such Registration Statement have been
sold; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to comply with the applicable provisions of Rules 424 and
430A under the Securities Act in a timely manner; and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in such Registration Statement or supplement to the Prospectus;

(iii) in the case of a Shelf Registration Statement, advise the underwriter(s),
if any, and selling Holders promptly and, if requested by such Persons, to
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Entitled Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement, or any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Entitled
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use all commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

 

-10-



--------------------------------------------------------------------------------

(iv) in the case of a Shelf Registration Statement, furnish without charge to
each of the Initial Purchasers, each selling Holder named in such Registration
Statement, and each of the underwriter(s), if any, before filing with the
Commission, copies of such Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement), which documents will be subject to the
review and comment by counsel to such Holders and underwriter(s) in connection
with such sale, if any, for a period of at least five Business Days, and the
Company will not file any such Registration Statement or Prospectus or any
amendment or supplement to any such Registration Statement or Prospectus
(including all such documents incorporated by reference) to which such counsel
or the underwriter(s), if any, shall reasonably object in writing within five
Business Days after the receipt thereof (such objection to be deemed timely made
upon confirmation of telecopy transmission within such period). The objection of
counsel or an underwriter, if any, shall be deemed to be reasonable if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains a material misstatement or omission;

(v) in the case of an Underwritten Offering, make the Company’s and the
Guarantors’ representatives available for discussion of customary due diligence
matters;

(vi) in the case of a Shelf Registration Statement, make available at reasonable
times for inspection by the Initial Purchasers, the managing underwriter(s), if
any, participating in any disposition pursuant to such Registration Statement
and any attorney or accountant retained by such Initial Purchasers or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of each of the Company and the Guarantors reasonably requested to
be made available and cause the Company’s and the Guarantors’ officers,
directors and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the
filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any,
in each case, as shall be reasonably necessary to enable such persons to conduct
an investigation within the meaning of Section 11 of the Securities Act;
provided, however, that any information that is reasonably and in good faith
designated by the Company in writing as confidential at the time of delivery of
such information shall be kept confidential by the Initial Purchasers or any
such underwriter, attorney, accountant or other agent, unless (1) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (2) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of such Registration
Statement or the use of any Prospectus), (3) such information becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard such information by such person or (4) such information becomes
available to such Initial Purchaser, underwriter, attorney, accountant or other
agent from a source other than the Company and such source is not known, after
due inquiry, by the relevant Initial Purchaser, underwriter, attorney,
accountant or other agent to be bound by a confidentiality agreement or is not
otherwise under a duty of trust to the Company;

 

-11-



--------------------------------------------------------------------------------

(vii) in connection with a Shelf Registration Statement, if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Entitled Securities, information with respect to the
principal amount of Entitled Securities being sold to such underwriter(s), the
purchase price being paid therefor and any other terms of the offering of the
Entitled Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(viii) use commercially reasonable efforts to confirm that the ratings assigned
to the Initial Securities will apply to the Entitled Securities covered by the
Registration Statement, if so requested by the Holders of a majority in
aggregate principal amount of Entitled Securities covered thereby or the
underwriter(s), if any;

(ix) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Entitled Securities covered by the Prospectus or any
amendment or supplement thereto;

 

-12-



--------------------------------------------------------------------------------

(x) in the case of a Shelf Registration Statement, enter into such agreements
(including an underwriting agreement), and make such representations and
warranties, and take all such other actions in connection therewith in order to
expedite or facilitate the disposition of the Entitled Securities pursuant to
any Registration Statement contemplated by this Agreement, all to such extent as
may be reasonably requested by any Initial Purchaser or by any Holder of
Entitled Securities or underwriter in connection with any sale or resale
pursuant to a Shelf Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may request and as are customarily
made by issuers to underwriters in primary underwritten offerings, upon the
effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of effectiveness of the Shelf Registration
Statement signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of each of the Company and the Guarantors,
confirming, as of the date thereof, the matters set forth in paragraphs (i),
(ii) and (iii) of Section 5(e) of the Purchase Agreement and such other matters
as such parties may reasonably request;

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement of counsel for the Company and the Guarantors, covering the matters
set forth in Section 5(c) of the Purchase Agreement and such other matter as
such parties may reasonably request, and in any event including a statement to
the effect that such counsel has participated in conferences with officers and
other representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Shelf
Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that such Shelf Registration Statement, at the time such
Shelf Registration Statement or any post-effective amendment thereto became
effective, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Shelf Registration Statement as of its date contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein not misleading. Without limiting the foregoing, such counsel
may state further that such counsel assumes no responsibility for, and has not
independently verified, the accuracy, completeness or fairness of the financial
statements, notes and schedules and other financial data included in any
Registration Statement contemplated by this Agreement or the related Prospectus;
and

 

-13-



--------------------------------------------------------------------------------

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 6(c)(x), if any.

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(x)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xi) prior to any public offering of Entitled Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Entitled Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Entitled Securities covered by the Shelf Registration Statement; provided,
however, that neither the Company nor the Guarantors shall be required to
register or qualify as a foreign corporation where it is not then so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;

(xii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Exchange Securities, as the
case may be; in return, the Initial Securities held by such Holder shall be
surrendered to the Company for cancellation;

 

-14-



--------------------------------------------------------------------------------

(xiii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of global certificates
representing Entitled Securities to be sold and not bearing any restrictive
legends; and enable such Entitled Securities to be in such denominations and
registered in such names as the Holders or the underwriter(s), if any, may
request at least two Business Days prior to any sale of Entitled Securities made
by such Holders or underwriter(s);

(xiv) use all commercially reasonable efforts to cause the Entitled Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Entitled Securities, subject to the proviso contained in
Section 6(c)(xii) hereof;

(xv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Entitled Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company;

(xvii) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter” as the term is defined within the rules
and regulations of FINRA) that is required to be retained in accordance with the
rules and regulations of FINRA;

(xviii) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Entitled Securities are sold to underwriters in a
firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement; and

 

-15-



--------------------------------------------------------------------------------

(xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use all commercially reasonable efforts to
cause the Trustee to execute all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner.

Each Holder agrees by acquisition of an Entitled Security that, upon receipt of
any notice from the Company of the existence of any fact of the kind described
in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Entitled Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xv) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Entitled Securities that was current at the time
of receipt of such notice. In the event the Company shall give any such notice,
the time period regarding the effectiveness of such Registration Statement set
forth in Section 3 or 4 hereof, as applicable, shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to Section 6(c)(iii)(D) hereof to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xv) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Special Interest is due pursuant to Section 5 hereof or the amount of such
Special Interest, it being agreed that the Company’s option to suspend use of a
Registration Statement pursuant to this paragraph shall be treated as a
Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel that may be required by the rules and regulations
of FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Entitled
Securities; and (v) all fees and disbursements of independent certified public
accountants of the Company and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance);
provided that all underwriting discounts and commissions and transfer taxes, if
any, relating to the sale or disposition of Holder’s Entitled Securities
pursuant to a Shelf Registration Statement shall be the responsibility of each
Holder.

 

-16-



--------------------------------------------------------------------------------

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Company and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Entitled Securities being registered
pursuant to the Shelf Registration Statement, as applicable, for the reasonable
fees and disbursements of not more than one counsel, who shall be Sidley Austin
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Entitled Securities for whose benefit such Registration
Statement is being prepared.

SECTION 8. Indemnification.

(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause (ii)
being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, affiliates representatives
and agents of any Holder or any controlling person (any Person referred to in
clause (i), (ii) or (iii) may hereinafter be referred to as an “Indemnified
Holder”), to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgments, actions and expenses (including,
without limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
expenses of counsel to any Indemnified Holder), joint or several, directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by an untrue statement or omission or alleged
untrue statement or omission that is made in reliance upon and in conformity
with information relating to any of the Holders furnished in writing to the
Company by any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company or any of the
Guarantors may otherwise have.

 

-17-



--------------------------------------------------------------------------------

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement except to the extent that it has been materially
prejudiced by such failure. In case any such action is brought against any
Indemnified Holder and such Indemnified Holder seeks or intends to seek
indemnity from the Company or the Guarantors, the Company and the Guarantors
will be entitled to participate in and, to the extent that any of them shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the Indemnified Holder promptly after receiving the
aforesaid notice from such Indemnified Holder, to assume the defense thereof
with counsel reasonably satisfactory to such Indemnified Holder; provided,
however, if the defendants in any such action include both the Indemnified
Holder and the Company or the Guarantors and the Indemnified Holder shall have
reasonably concluded (based on the advice of counsel) that a conflict may arise
between the positions of the Company or the Guarantors and the Indemnified
Holder in conducting the defense of any such action or that there may be legal
defenses available to it or other Indemnified Holders that are different from or
additional to those available to the Company or the Guarantors, the Indemnified
Holder or Holders shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such Indemnified Holder or Holders. Upon receipt of notice from the
Company or the Guarantors to such Indemnified Holder of the Company’s or the
Guarantor’s election so to assume the defense of such action and approval by the
Indemnified Holder of counsel, neither the Company nor the Guarantors will be
liable to such Indemnified Holder under this Section 8 for any legal or other
expenses subsequently incurred by such Indemnified Holder in connection with the
defense thereof unless (i) the Indemnified Holder shall have employed separate
counsel in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Company and the Guarantors shall not be liable for
the expenses of more than one separate counsel (together with local counsel),
approved by the Company or the Guarantors as the case may be, representing the
Indemnified Holders who are parties to such action) or (ii) the Company or the
Guarantors shall not have employed counsel satisfactory to the Indemnified
Holder to represent the Indemnified Holder within a reasonable time after notice
of commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the Company and the Guarantors. The Company
and the Guarantors shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to any local counsel) for all
Indemnified Holders. Each Indemnified Holder, as a condition to indemnification
hereunder, shall use all reasonable efforts to cooperate with the Company and
the Guarantors in the defense of any such action or claim. The Company and the
Guarantors shall not be liable for any settlement of any such action or
proceeding effected without their prior written consent, which consent shall not
be withheld unreasonably, but if settled with such consent or there be a final
judgment for the plaintiff, the Company and the Guarantors agree to indemnify
and hold harmless any Indemnified Holder from and against any loss, claim,
damage, liability or expense by reason of such settlement or judgment. The
Company and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

 

-18-



--------------------------------------------------------------------------------

(b) Each Holder of Entitled Securities agrees, severally and not jointly, to
indemnify and hold harmless the Company, the Guarantors and their respective
directors or officers who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company or any of the Guarantors, and the
respective officers, directors, partners, employees, affiliates, representatives
and agents of each such Person, to the same extent as the foregoing indemnity
from the Company and the Guarantors to each of the Indemnified Holders, but only
with respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Entitled Securities, such Holder shall have the rights and duties given the
Company and the Guarantors, and the Company, the Guarantors, their respective
directors and officers and such controlling person shall have the rights and
duties given to each Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Special Interest which did
not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

 

-19-



--------------------------------------------------------------------------------

The Company, the Guarantors and each Holder of Entitled Securities agree that it
would not be just and equitable if contribution pursuant to this Section 8(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder with respect to the Initial Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Initial Securities held by each
of the Holders hereunder and not joint.

SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby agrees with
each Holder, for so long as any Entitled Securities remain outstanding, if the
Company is no longer required to file reports under the Exchange Act, to make
available to any Holder or beneficial owner of Entitled Securities in connection
with any sale thereof and any prospective purchaser of such Entitled Securities
from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Entitled Securities pursuant to Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Entitled Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Entitled Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Entitled Securities in an Underwritten Offering. In any such Underwritten
Offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Entitled Securities included in such offering;
provided, however, that such investment banker(s) and managing underwriter(s)
must be reasonably satisfactory to the Company.

 

-20-



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors has previously entered into any agreement
granting any registration rights with respect to its securities to any Person.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s or
any of the Guarantors´ securities under any agreement in effect on the date
hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Entitled Securities and (ii) in the case of all other
provisions hereof, obtained the written consent of Holders of a majority of the
outstanding principal amount of Entitled Securities affected thereby (excluding
any Entitled Securities held by the Company or its Affiliates). Notwithstanding
the foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of Holders whose securities are being tendered
pursuant to the Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of Entitled Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

-21-



--------------------------------------------------------------------------------

(ii) if to the Company as the Guarantors:

If to the Company or the Guarantors:

Dean Foods Company

2711 North Haskell Ave., Suite 3400

Dallas, Texas 75204

Facsimile: 214-303-4713

Attention: General Counsel

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

1875 Pennsylvania Avenue NW

Washington, DC 20006

Facsimile: 202-663-6363

Attention: Erika L. Robinson

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Entitled Securities; provided, however, that this Agreement shall not
inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Entitled Securities
from such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

 

-22-



--------------------------------------------------------------------------------

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Entitled Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  DEAN FOODS COMPANY   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Executive Vice President and       Chief
Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

ALTA-DENA CERTIFIED DAIRY, LLC BERKELEY FARMS, LLC COUNTRY FRESH, LLC DEAN DAIRY
HOLDINGS, LLC DEAN EAST, LLC DEAN EAST II, LLC DEAN FOODS COMPANY OF CALIFORNIA,
LLC DEAN FOODS NORTH CENTRAL, LLC DEAN FOODS OF SOUTHERN CALIFORNIA, LLC DEAN
FOODS OF WISCONSIN, LLC DEAN SERVICES, LLC DEAN SOCAL, LLC DEAN WEST, LLC DEAN
WEST II, LLC FRESH DAIRY DELIVERY, LLC FRIENDSHIP DAIRIES, LLC GANDY’S DAIRIES,
LLC GARELICK FARMS, LLC HORIZON ORGANIC DAIRY, LLC KOHLER MIX SPECIALTIES OF
MINNESOTA, LLC KOHLER MIX SPECIALTIES, LLC LAND-O-SUN DAIRIES, LLC MAYFIELD
DAIRY FARMS, LLC MODEL DAIRY, LLC MORNINGSTAR FOODS, LLC REITER DAIRY, LLC
SAMPSON VENTURES, LLC SHENANDOAH’S PRIDE, LLC SUIZA DAIRY GROUP, LLC SWISS II,
LLC VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

  DEAN HOLDING COMPANY   DEAN MANAGEMENT CORPORATION   DEAN TRANSPORTATION, INC.
  HORIZON ORGANIC INTERNATIONAL, INC.   MARATHON DAIRY INVESTMENT CORP.  
MIDWEST ICE CREAM COMPANY, LLC   TUSCAN/LEHIGH DAIRIES, INC.   WHITEWAVE FOODS
COMPANY   WHITEWAVE SERVICES, INC.   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Vice President   DEAN INTELLECTUAL
PROPERTY SERVICES II, INC.   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Vice President   DEAN INTELLECTUAL
PROPERTY SERVICES, INC.   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Vice President   SOUTHERN FOODS GROUP,
LLC   By:  

/s/ Shaun P. Mara

    Name:   Shaun P. Mara     Title:   Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

 

  DIPS LIMITED PARTNER II   BY: CSC TRUST COMPANY OF DELAWARE, as Trustee   By:
 

/s/ Alan R. Halpern

    Name:   Alan R. Halpern     Title:   Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

By:   Merrill Lynch, Pierce, Fenner & Smith Incorporated By:  

/s/ Wyatt Smith

  Wyatt Smith   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule I

List of Guarantors

ALTA-DENA CERTIFIED DAIRY, LLC

BERKELEY FARMS, LLC

COUNTRY FRESH, LLC

DEAN DAIRY HOLDINGS, LLC

DEAN EAST, LLC

DEAN EAST II, LLC

DEAN FOODS COMPANY OF CALIFORNIA, LLC

DEAN FOODS NORTH CENTRAL, LLC

DEAN FOODS OF SOUTHERN CALIFORNIA, LLC

DEAN FOODS OF WISCONSIN, LLC

DEAN HOLDING COMPANY

DEAN INTELLECTUAL PROPERTY SERVICES II, INC.

DEAN INTELLECTUAL PROPERTY SERVICES, INC.

DEAN MANAGEMENT CORPORATION

DEAN SERVICES, LLC

DEAN SOCAL, LLC

DEAN TRANSPORTATION, INC.

DEAN WEST, LLC

DEAN WEST II, LLC

DIPS LIMITED PARTNER II

FRESH DAIRY DELIVERY, LLC

FRIENDSHIP DAIRIES, LLC

GANDY’S DAIRIES, LLC

GARELICK FARMS, LLC

HORIZON ORGANIC DAIRY, LLC

HORIZON ORGANIC INTERNATIONAL, INC.

KOHLER MIX SPECIALTIES OF MINNESOTA, LLC

KOHLER MIX SPECIALTIES, LLC

LAND-O-SUN DAIRIES, LLC

MARATHON DAIRY INVESTMENT CORP.

MAYFIELD DAIRY FARMS, LLC

MIDWEST ICE CREAM COMPANY, LLC

MODEL DAIRY, LLC

MORNINGSTAR FOODS, LLC

REITER DAIRY, LLC

SAMPSON VENTURES, LLC

SHENANDOAH’S PRIDE, LLC

SOUTHERN FOODS GROUP, LLC

SUIZA DAIRY GROUP, LLC

SWISS II, LLC

TUSCAN/LEHIGH DAIRIES, INC.

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC

WHITEWAVE FOODS COMPANY

WHITEWAVE SERVICES, INC.

 

Sched. I-1



--------------------------------------------------------------------------------

Schedule II

List of Initial Purchasers

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Credit Agricole Securities (USA) Inc.

J.P. Morgan Securities LLC

RBS Securities Inc.

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

Barclays Capital Inc.

BMO Capital Markets Corp.

BNP Paribas Securities Corp.

Mitsubishi UFJ Securities (USA), Inc.

Rabo Securities USA, Inc.

Mizuho Securities USA Inc.

PNC Capital Markets LLC

Scotia Capital (USA) Inc.

SG Americas Securities, LLC

 

Sched. II-1